DETAILED ACTION
Claims 2, 6-8, 13, 15 and 17-19 are under current consideration.
Any objection(s) and/or rejection(s) not reiterated herein have been withdrawn in response to the claim amendments, including the rejections under 102 and 103 in view of the teachings by Kondratowicz, Tsuchiya, Meertens and Amara. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.
Specification-NOTICE TO COMPLY
The disclosure is objected to because of the following informalities: see attached form PTO-2301, Notice to Comply. The specification provides sequences without sequence identifiers; see at least p. 24-26 of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112, 2nd para.-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. See lines 5-6 of claim 2 for the following recitation with emphasis added: “1,2-diacyl-sn-glycero-3-phospho-L-serine (PS) [[or]] 1,2-diacyl-sn-glycero-3-phosphoethanolamine (PE)”. The claim is unclear. 
For reasons of this action, the claim will be interpreted as: a method for inhibiting viral entry of an enveloped virus to a cell, comprising contacting the cell with an effective amount of an agent, 
wherein the agent consists of an inhibitory nucleic acid molecule, an antibody or fragment thereof, PS ---or---PE and
a liposome consisting of PS and PC.
Note that this interpretation is consistent with the interpretation of instant claim 19 as well as arguments submitted by Applicant on 10/6/2020.
2. See lines 6-7 of claim 19 for the following recitation: “and directions for the use of said agent”. It appears that it should read ---and directions for the use of said agent and liposome---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103-NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 6-8, 13, 15 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Meertens et al. (2012-previously cited) and Kobayashi et al. (2007-see attached form 892).
and a liposome consisting of 1,2-diacyl-sn-glycero-3-phospho-L-serine (PS) and 1,2-diacyl-sn-glycero-3-phosphocholine (PC); see instant claim 2.
	Meertens teaches that TIM-1 receptors facilitate Dengue virus (DV) entry by directly interacting with virion-associated phoshatidylserine (PS) on the surface of DV particles; see abstract and p. 2, para. 2 of Introduction. Also see p. 3, para. 2 which teaches that DV binds to TIM-1 and TIM-4 receptors. The author teaches that DV infection of susceptible cells is inhibited by anti-TIM antibodies or knockdown of TIM expression; see abstract. See Figure 6 and it corresponding figure legend demonstrating that the use of polyclonal anti-TIM-1 and siRNA silencing of TIM-1 expression inhibited DV infection.
	Meertens does not explicitly express contacting a cell with an agent and a liposome containing PS and PC (see claim 1) and a kit comprising an agent, a liposome containing PS and PC and directions for use of said agent (see claim 19).
	Kobayashi teaches that both TIM-1 and TIM-4 glycoproteins bind phosphatidylserine (PS) and mediate the uptake of apoptotic cells; see whole document, including title. See p. 930, col. 1-2 for teaching that the PS component of 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate the use of a liposome containing PS and PC in the method of inhibiting DV infection of a cell combined with the use of an inhibitory agent known in the prior art, such as an polyclonal anti-TIM-1 or siRNA for silencing TIM-1, as taught by Meertens. One would have been motivated to do so for the advantage of further potentiating inhibition of DV infection of a cell. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a kit comprising an agent, a liposome containing PS and PC and directions for the use of the kit. One would have been motivated to do so for storage or shipping. 
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used and successfully demonstrated by the applied prior art teachings; for example, the PS component of a PS and PC liposome has been shown to inhibit TIM-1 and TIM-4 glycoproteins while other teachings describe a polyclonal anti-TIM-1 or a siRNA which silences TIM-1, DV infections have been characterized to be facilitated by TIM receptors, preparing a kit is commonly practiced, etc.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
e.g. siRNA, a liposome containing PS and PC, etc.), the same functional results must occur. 
Claims 2, 6- 8, 13, 15 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Kondratowicz et al. (2011-previously cited) and Kobayashi et al. (2007-see attached form 892).
Kondratowicz teaches that TIM-1 is a receptor for Ebolavirus and Marburg virus; see title and whole document. The author describes the reduction of cell surface expression of TIM-1 by siRNA followed by the decrease in viral infection of Vero cells; see abstract and p. 8427, col. 1. The author describes the use of a mAb against TIM-1 (ARD5) which blocks the binding and infection of EBOV to Vero cells; see abstract, p. 8429, col. 1. Also see p. 8429, col. 2 which describes ARD4 treatment of cells which resulted in a decrease of EBOV infection by 90%.
Kondratowicz does not explicitly express contacting a cell with an agent and a liposome containing PS and PC (see claim 1) and a kit comprising an agent, a liposome containing PS and PC and directions for use of said agent (see claim 19).
Kobayashi teaches that both TIM-1 and TIM-4 glycoproteins bind phosphatidylserine (PS) and mediate the uptake of apoptotic cells; see whole document, including title. See p. 930, col. 1-2 for teaching that the PS component of phospholipid liposomes containing equal amounts of PS and PC inhibited both TIM-1 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate the use of a liposome containing PS and PC in the method of inhibiting a viral infection of a cell combined with the use of an inhibitory agent known in the prior art, such as ARD5 or siRNA for silencing TIM-1, as taught by Kobayashi. One would have been motivated to do so for the advantage of further potentiating inhibition of EBOV infection of a cell. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a kit comprising an agent, a liposome containing PS and PC and directions for the use of the kit. One would have been motivated to do so for storage or shipping. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used and successfully demonstrated by the applied prior art teachings; for example, the PS component of a PS and PC liposome has been shown to inhibit TIM-1 glycoproteins while other teachings describe ARD5 mAb or a siRNA which silences TIM-1, EBOV infections have been characterized to be facilitated by TIM receptors, preparing a kit is commonly practiced, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
Note that instant claims 13 and 15 are directed to functional results, including the agent reduces viral entry by various percentages and the agent protects the cell from e.g. siRNA, a liposome containing PS and PC, etc.), the same functional results must occur. 
Claims 2, 6- 8, 13, 15 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Amara (PGPUB 2016/0017035-previously cited) and Kobayashi et al. (2007-see attached form 892).
Amara teaches the use of an inhibitor of an interaction between phosphatidylserine and a TIM-1, TIM-3 or TIM-4 receptor for preventing a viral infection in a cell, including Dengue virus infection; see whole document, including abstract and para. 1 and claims of this application. The claims of this application indicate that the inhibitor includes an anti-TIM receptor antibody and an antisense nucleic acid, including a siRNA. The claims of this document indicate that the virus may be an alphavirus, including a CHKV, or a flavivirus, including WNV or YFV.
Amara does not explicitly express contacting a cell with an agent and a liposome containing PS and PC (see claim 1) and a kit comprising an agent, a liposome containing PS and PC and directions for use of said agent (see claim 19).
Kobayashi teaches that both TIM-1 and TIM-4 glycoproteins bind phosphatidylserine (PS) and mediate the uptake of apoptotic cells; see whole document, including title. See p. 930, col. 1-2 for teaching that the PS component of phospholipid liposomes containing equal amounts of PS and PC inhibited both TIM-1 and TIM-4 as determined by a reduction in phagocytosis; also see Figure 3J, p. 931 and corresponding figure legend. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate the use of a liposome containing PS and PC in the method of inhibiting viral infection of a cell combined with the use of an inhibitory agent described by the prior art, such as anti-TIM receptor antibody or an siRNA for silencing TIM-1, as described by Amara. One would have been motivated to do so for the advantage of further potentiating inhibition of viral infection of a cell, including infections mediated by CHKV, WNV, YFV or DENY. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a kit comprising an agent, a liposome containing PS and PC and directions for the use of the kit. One would have been motivated to do so for storage or shipping. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used and successfully demonstrated by the applied prior art teachings; for example, the PS component of a PS and PC liposome has been shown to inhibit TIM-1 glycoproteins while other teachings describe the use of anti-TIM receptor antibody or a siRNA which silences TIM-1, flaviviral infections have been characterized to be facilitated by TIM receptors, preparing a kit is commonly practiced, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
Note that instant claims 13 and 15 are directed to functional results, including the agent reduces viral entry by various percentages and the agent protects the cell from lethality. Given the combined teachings of the prior art teaches the same method steps e.g. siRNA, a liposome containing PS and PC, etc.), the same functional results must occur. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rennert. 2011. Novel roles for TIM-1 in immunity and infection. Immunol Lett 2011 Dec 30;141(1):28-35. Revelant teachings are found on p. 30, col. 1 (for part 1.2), p. 32, col. 2 (for part 1.7) and p. 34, col. 1 for last paragraph which describes using anti-human TIM-1 mAbs for asthma and atopic dermatitis as well as for the prevention of viral infection or control of viral hepatitis. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE S HORNING/Primary Examiner, Art Unit 1648